Citation Nr: 1138625	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  10-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (MROC) in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) for additional disability of the right hand, claimed as a result of surgical treatment at a Department of Veterans Affairs (VA) medical facility.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO) in Wichita, Kansas, which denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right hand disability due to surgery at a VA medical facility.  

On March 18, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned, sitting in Washington, DC. A transcript of the hearing is of record.  

In April 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  





REMAND

Unfortunately, the claims file reflects that further RO action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.  

The Veteran asserts that he sustained additional disability of his right hand as a result of a surgical procedure for carpal tunnel syndrome.  At his personal hearing in March 2011, the Veteran indicated that he had been having problems with his hand; he went to the VA and was told that he needed to have surgery.  The Veteran testified that he underwent surgery for the right hand at the VA hospital in Wichita, Kansas.  The Veteran asserts that the surgery has made the condition of his right hand worse than it was prior to the surgery.  The Veteran indicated that he does not have pain in the right hand, but he can't control the hand and is unable to use it.  

The Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right hand disability due to surgery at a VA medical facility was previously before the Board in April 2011 and remanded at that time for additional evidentiary development.  In the April 2011 Board remand, the RO was instructed, among other things, to obtain all medical records pertaining to treatment the Veteran received for bilateral carpal tunnel syndrome since December 1992, to include reports of any surgical procedures performed during that time, as well as any subsequent records pertaining to a right hand disability.  38 C.F.R. § 3.159(c) (2).  The Board is therefore satisfied there was substantial compliance with that remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  It appears from review of these records that the Veteran underwent a right carpal tunnel release in 1992, and bilateral ulnar nerve decompression at the elbow in 1991-1992, both of which allegedly have resulted in additional disability and consequent residuals.  




The Board also remanded this claim for a VA opinion, which was provided in May 2011.  However, the Board finds it necessary to again remand this claim to obtain a supplementary opinion by that May 2011 VA examiner.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  

In his informal hearing presentation, the Veteran's service representative argues that, while the VA examiner offered an opinion against the 38 U.S.C.A. § 1151 claim in May 2011, that examiner failed to fully review the 1992 surgical records.  Indeed, the 1992 VA surgical records and subsequent progress notes were not associated with the claims file at the time of that May 2011 opinion, so they could not possibly have been considered.  And while it is true that review of the claims file is not determinative or dispositive, in and of itself, of an opinion's probative value, rather, the underlying rationale of the opinion, review of the file is necessary and significant when it would possibly provide additional information or evidence to promote a more informed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions:

1.  Return the file to the VA examiner who most recently evaluated the Veteran in May 2011, or if he is unavailable to another appropriate examiner.  The examiner should provide an addendum to the report of that evaluation.  If the examiner determines it is necessary to reexamine the Veteran prior to making these determinations, then an examination should be scheduled.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with providing this addendum.  The claims folder must be made available to the examiner for review prior to examination.  After reviewing the claims file, the examiner should respond to the following questions:

(a) is it at least as likely as not that the Veteran has an additional right hand disability as a result of the VA surgical treatment? (To be causally linked to the surgery, any additional disability or increase in severity due to the VA surgery must have been the result of hospitalization, medical or surgical treatment, or examination, including appropriateness of treatment decisions and consequences of those decisions). 

(b) if so, is any additional disability due to: (i) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the surgical treatment; or (ii) an event not reasonably foreseeable? 

The examiner is advised to support opinions by clinical evidence.  The examiner should provide a complete rationale for any opinion expressed.  

2.  To help avoid future remand, the RO must ensure that that the examination report complies with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completion of the requested development indicated by the state of the record, the RO should readjudicate the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151for a right hand disability.  If the determination remains adverse to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an appropriate opportunity to respond thereto.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


